             Case 1:20-cv-02271-LLS Document 8 Filed 07/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY DiVALENTINO,

                                 Petitioner,
                                                                   20-CV-2271 (LLS)
                     -against-
                                                               ORDER OF DISMISSAL
MARK ROYCE,

                                 Respondent.

LOUIS L. STANTON, United States District Judge:

         On July 7, 2020, the Court received a letter from Petitioner, advising that he wishes to

withdraw his petition, brought under 28 U.S.C. § 2254, so that he may exhaust his state-court

remedies. 1 (ECF Nos. 6.) Accordingly, the Court grants Petitioner’s request to withdraw this

action, pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The petition is voluntarily dismissed without prejudice, pursuant to Fed. R. Civ. P.

41(a). This order closes this case.

SO ORDERED.

Dated:       July 9, 2020
             New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




         1
         In a letter dated May 22, 2020, Petitioner had requested to withdraw his petition, and
the Court construed the letter as a request to file an amended petition. (ECF Nos. 3-4.) On July 8,
2020, the Court received a third letter with the same request. (ECF No. 7.)
